UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Richard Milbourn, )

) F__,/_,’é_<
Plaintiff, )
) § Case: 1117-cv-00012 Jury Demand
V' ) : Assigned To : Unassigned

) 1 Assign. Date; 1/4/2017 _

Hiuary Rodham Clinton et “l'» ) § Description: Pro Se Gen. Civl| (F Deck)
) .
)

Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis (IFP). llnder the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” it determines that the action is
frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915
(e)(Z). For the reasons explained below, the Court will dismiss this action as frivolous

The plaintiff is a Nevada state prisoner. In'his purported complaint, the plaintiff makes
Scurrilous accusations against “the Messenger of Death, Hillary Rodham Clinton.” Compl.
Caption. He also names as defendants George Sorros [sic] and the National Democratic
Committee. Id. Invoking the Racketeer Influenced and Corrupt Organizations (RICO) Act, 18
U.S.C. § 1961 et seq., the plaintiff names twenty-seven “victims,” whom defendants allegedly
“murdered.” Compl. at 2-4 (page numbers modified). The plaintiff accuses Clinton of being “a
traitor.” Compl. at 7. He` concludes, among other things, that Clinton and Soros “built the
largest drug cartel in the United States”; that Clinton “committed espeonag [sic] and treason

against this Plaintiff and Declaration of Independence and Constitution of the United States”;
1

 

 

and that Clinton “used as subterfuge, Plaintiff witness William Jefferson Clinton as a scapegoat.”
Ia'. at 8. In a separate section of the complaint captioned"‘Relief and Damages,” the plaintiff
seeks, among other monetary relief, $10 billion “in reparations.” file also demands Cl(inton’s
arrest and the revocation of her security clearance

Complaints premised on fantastic or delusional Scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as
frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,
33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible[.]”); Crisajz` v. Holland, 655 F.2d 1305, 1307-08
(D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind.”). The instant complaint satisfies this standard;
therefore, this case will be dismissed with prejudice A separate Order accompanies this

Memorandum Opinion.

%///%M

United States District Judge
Date: January 3 , 2017